EXHIBIT 10.8
 
PROMISSORY NOTE
 

June 10, 2012 $100,000 USD

 
For value received, Finishing Touches Home Goods Inc. (the “Company”) promises
to pay $100,000 to or to the order of BAY CAPITAL A.G. (the “Payee”) on demand,
at the City of Baar, Switzerland together with interest calculated annually not
in advance at the simple rate of sixteen per cent (16%) per annum from the date
of advance to the date of payment.
 
The Company has the right to prepay all or any money owing pursuant to this
Promissory Note without notice, penalty, or bonus.
 
The Company hereby waives presentment, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this promissory note.
 
Dated: June 10, 2012


Finishing Touches Home Goods Inc.


Per: /s/ "Mark Hunter"
Authorized Signatory
 

